The testimony from defendant’s chauffeur, called on the retrial, supplies an explanation for plaintiff’s failure to have seen defendant’s automobile. At the time she looked in crossing Jefferson avenue a south-bound trolley car on Nostrand avenue had shut off the automobile from her sight. The question of defendant’s negligence and plaintiff’s alleged failure of care were left to the jury, in a charge free from exception. The judgment and order are, therefore, affirmed, with costs. Jenks, P. J., Mills, Rich and Putnam, JJ., concur; Blaekmar, J., concurs in the result.